DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Acknowledgment
Claims 1, 5, 8, 10, 13, 16-18 are amended and filed on 1/29/2021.
Claims 2, 4, 6-7, 11-12, 14-15, 19-20 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin on 7/8/2021.
In line 8 of claim 1, “the evacuation/return flow path” is changed to “the at least one evacuation/return flow path”.
In line 13 of claim 1, “the evacuation/return flow path” is changed to “the at least one evacuation/return flow path”.
In line 8 of claim 10, “the evacuation/return flow path” is changed to “the at least one evacuation/return flow path”.
In line 3 of claim 13, “a liquid” is changed to “the liquid”.
In line 5 of claim 18, “the evacuation/return flow path” is changed to “the at least one evacuation/return flow path”.
In line 6 of claim 18, “the insufflation/sensing flow path” is changed to “the at least one insufflation/sensing flow path”.
Allowable Subject Matter
Claims 1, 3, 5, 8-10, 13, 16-18, 21-26 are allowed.
As to claim 1, a filter cartridge for surgical gas delivery systems comprising: a filter housing, a first filter element, a second filter element, a humidity filter element and wherein the humidity filter element is seated in a return passage of the filter housing radially outboard of the first filter element and includes a cross- sectional shape that conforms to the evacuation/return flow path of the filter housing, wherein the humidity filter element extends along an axial length of the filter housing beyond the first filter element in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Sterns et al. (US. 20130231606A1)(“Sterns”) or Mastri et al. (US. 20160287817A1)(“Mastri”) are the closest prior art of record. Even though Sterns /Mastri discloses a filter cartridge for surgical gas delivery systems comprising: a filter housing, a first filter element, a second filter element, both Sterns/ Mastri fails to disclose a humidity filter element and wherein the humidity filter element is seated in a return passage of the filter housing 
As to claim 10, a filter cartridge for surgical gas delivery systems comprising: a filter housing, a first filter element, a second filter element, a humidity filter element, a separator wall, a fluid trap, and  wherein the humidity filter element and the separator wall are keyed to one another for circumferential alignment, wherein the humidity filter element defines a lunate notch along one side thereof for accommodating at least one optical prism formed integral with the housing within the reservoir for sensing level of a liquid in the reservoir in combination with other claimed structure was not found or rendered obvious by the prior art of record.
In particular, Sterns et al. (US. 20130231606A1)(“Sterns”) or Mastri et al. (US. 20160287817A1)(“Mastri”) are the closest prior art of record. Even though Sterns/Mastri discloses a filter cartridge for surgical gas delivery systems comprising: a filter housing, a first filter element, a second filter element, both Sterns/Mastri fails to disclose a humidity filter element, a separator wall, a fluid trap, wherein the humidity filter element and the separator wall are keyed to one another for circumferential alignment, wherein the humidity filter element defines a lunate notch along one side thereof for accommodating at least one optical prism formed integral with the housing within the reservoir for sensing level of a liquid in the reservoir.
As to claim 18, a tube set assembly for surgical gas delivery systems comprising: a filter cartridge with a filter housing, an in-line humidity filter assembly housing with a humidity filter element and wherein the humidity filter element includes a sintered polymer material configured to provide tortuous flow paths therethrough to condense humidity out of a flow through the humidity filter element, wherein the humidity filter element is in-line between the inlet and the outlet of the humidity filter housing, wherein the humidity filter element extends axially from the inlet to the outlet of the humidity filter housing in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Mastri et al. (US. 20160287817A1)(“Mastri”) is the closest prior art of record. Even though Mastri discloses a tube set assembly for surgical gas delivery comprising: a filter cartridge with a filter housing, Mastri fails to disclose an in-line humidity filter assembly housing with a humidity filter element and wherein the humidity filter element includes a sintered polymer material configured to provide tortuous flow paths therethrough to condense humidity out of a flow through the humidity filter element, wherein the humidity filter element is in-line between the inlet and the outlet of the humidity filter housing, wherein the humidity filter element extends axially from the inlet to the outlet of the humidity filter housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 1/29/2021, with regards to “humidity filter with location and extension” with respect to claims 1, 10, 18 have been fully considered and are persuasive.  The 103 rejection of claims 1, 10, 18 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                         

/Lauren P Farrar/Primary Examiner, Art Unit 3783